NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



Z. M.,                                       )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )      Case No. 2D16-5211
K. L. R.,                                    )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 12, 2018.

Appeal from the Circuit Court for Pinellas
County; Thomas Ramsberger, Judge.

Zevon McCarter, pro se.

No appearance for Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, SLEET, and BADALAMENTI, JJ., Concur.